 


114 HR 3251 IH: To amend title XVIII of the Social Security Act to exclude coverage of advance care planning services under the Medicare program.
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3251 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2015 
Mr. King of Iowa introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to exclude coverage of advance care planning services under the Medicare program. 
 
 
1.Exclusion of coverage of advance care planning services under the Medicare programSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)) is amended— (1)in paragraph (24), by striking the or at the end; 
(2)in paragraph (25), by striking the period and inserting ; or; and (3)by inserting after paragraph (25) the following new paragraph: 
 
(26)which are advance care planning services, other than under section 1812(a)(5)..   